Name: Commission Regulation (EC) No 1119/96 of 21 June 1996 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1996 to 30 June 1997)
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  means of agricultural production
 Date Published: nan

 No L 149/4 EN Official Journal of the European Communities 22. 6. 96 COMMISSION REGULATION (EC) No 1119/96 of 21 June 1996 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1996 to 30 June 1997) Whereas the application of this tariff quota requires strict surveillance of imports and effective checks as to their use and destination ; whereas, therefore, importation must take place into the Member State which issued the import licence; Whereas a security should be lodged in order to guarantee that the animals are fattened for at least 1 20 days in desig ­ nated production units; whereas the amount of the secu ­ rity should be fixed taking into account the difference between the customs duties applicable inside and outside the quota; Whereas Council Regulation (EEC) No 990/93 (6), which prohibits trade between the European Community and the Republics of Serbia and Montenegro, has been suspended by Regulation (EC) No 462/96 Q; whereas those Republics may therefore take part in the arrange ­ ments provided for in this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in schedule CXL drawn up in the wake of the conclusion of the GATT XXIV:6 negotiations ('), and in particular Article 1 ( 1 ) thereof, Whereas under the agreements concluded during the World Trade Organization multilateral trade negotiations, the Community undertook to open an annual import tariff quota of 1 69 000 head of young male bovine animals for fattening; whereas the rules of application for that quota for the period 1 July 1996 to 30 June 1997 must be established; Whereas the supply requirements of certain regions of the Community which have a serious shortfall in bovine animals for fattening should be taken into account; whereas, as those requirements are apparent particularly in Italy and Greece, priority should be given to satisfying demand in those two Member Slates; Whereas, in order to ensure a smooth transition from arrangements based on the so-called balance sheet to the arrangements for the present tariff quota, appropriate provisions should be laid down, involving, in particular, a continuation of the method of allocation between tradi ­ tional importers and traders furnishing proof of active involvement in trade in live animals with third countries; Whereas it should be stipulated that the arrangements are to be managed using import licences; whereas to this end rules should be laid down on submission of applications and the information to be given on applications and licences, where applicable by way of derogation from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for certain agricultural products (2), as last amended by Regu ­ lation (EC) No 2137/95 (3), and of Commission Regula ­ tion (EC) No 1445/95 of 26 June 1995 on rules of appli ­ cation for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EC) No 2856/95 (^j HAS ADOPTED THIS REGULATION: Article 1 1 . A tariff quota of 1 69 000 head of live male bovine animals falling within CN codes 0102 90 05, 0102 90 29 and 0102 90 49 and intended for fattening in the Community is hereby opened for the period 1 July 1996 to 30 June 1997. 2. The customs import duty to apply for the quota referred to in paragraph 1 shall be ECU 582 per tonne plus 16 % ad valorem. Application of these rates of duty shall be conditional upon the fattening of the imported animals in the Member State of importation for a period of at least 120 days . The conversion rate for the duty expressed in ecus shall be the agricultural conversion rate applicable on the day of importation .(') OJ No L 146, 20. 6. 1996, p. 1 . I1) OJ No L 331 , 2. 12. 1988 , p. 1 . (3) OJ No L 214, 8 . 9 . 1995, p. 21 . (*) OJ No L 143, 27. 6. 1995, p. 35. (5) OJ No L 299, 12. 12. 1995, p. 10 , ( «) OJ No L 102, 28. 4. 1993, p. 14. 0 OJ No L 65, 15. 3. 1996, p. 1 . 22. 6 . 96 EN Official Journal of the European Communities No L 149/5 3 . For the purpose of this Regulation, the day of importation is the day of acceptance of the declaration of release for free circulation. Article 3 1 . Traders who were no longer engaged in trade in live bovine animals on 1 January 1996 shall not qualify for the arrangements provided for in this Regulation . 2. Companies arising from mergers where each consti ­ tuent part has rights pursuant to the first subparagraph of Article 2 (2) shall enjoy the same rights as the companies from which they are formed. Article 2 1 . The quantities referred to in Article 1 ( 1 ) shall be allocated for importation into the following Member States : (a) Italy: 143 650 head; (b) Greece: 21 970 head; (c) other Member States: 3 380 head. 2. Within each of the quantities referred to in para ­ graph 1 (a) and (b), import rights relating to :  80 % of the quantity shall be allocated directly to importers who provide proof of having imported animals under the Regulations referred to in the Annex during the last three calendar years; the number of head shall be allocated in proportion to the number of head imported in the three years concerned,  20 % of the quantities shall be allocated directly to traders proving that in 1995 they exported to and/or imported from third countries at least 50 live animals falling within CN code 0102 90, excluding imports under the Regulations referred to in point (b) of the Annex. Applications for import rights shall be presented:  in Italy for the quantities referred to in paragraph 1 (a),  in Greece for the quantities referred to in paragraph 1 (b). Article 4 1 . An application for import rights shall be valid only if its is lodged by a trader who is entered on a national value added tax register. 2. Applications for import rights shall not exceed the number of head available. Where under any one category referred to in Article 2 (2) and (3), an applicant submits more than one application, all such applications shall be rejected. 3 . For the purposes of Article 2 (2) and (3), applications accompanied by the necessary proofs must reach the competent authorities not later than 28 June 1996. 4. As regards applications under Article 2 (3), after veri ­ fication of the documents presented, Member States shall forward to the Commission by 15 July 1996 a list of applicants and quantities applied for. The Commission shall decide as soon as possible to what extent applications may be accepted. Where the quanti ­ ties applied for exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage. Article 5 3 . The quantities referred to in paragraph 1 (c) shall be allocated to traders providing proof that in 1995 they exported to and/or imported from third countries at least 50 live animals falling within CN code 0102 90. Applications for import rights shall be presented in the Member State, other than Italy and Greece, where the applicant is entered on the value added tax register. 4. The quantities referred to in the second indent of the first subparagraph of paragraph 2 and in paragraph 3 shall be allocated to each eligible operator in proportion to the quantities applied for. 5. Proof of import and/or export shall be provided solely by means of customs documents of release for free circulation or export documents . Member States may accept copies of those documents duly certified by the competent authorities . 1 . Any import of animals for which import rights have been allocated shall be subject to presentation of an import licence. 2. Licence applications may be lodged solely:  in the Member State where the application for import rights was lodged, and  by the traders to whom import rights have been allo ­ cated in accordance with Articles 2 and 4 . 3 . Licences shall be issued up to 31 December 1996 for a maximum of 50 % of the allocated import rights. Import licences for the remaining quantities shall be issued from 2 January 1997. 4. Licence applications and licences shall contain: (a) in Section 8, the country of origin; (b) in Section 16, the following CN codes: 0102 90 05, 0102 90 29 , 0102 90 49; No L 149/6 EN Official Journal of the European Communities 22. 6. 96 (c) in Section 20 , the following particulars : 'Live male bovine animals of a live weight not ex ­ ceeding 300 kg per head (Regulation (EC) No 1119/96)' 'Licence valid in . . . (Member State issuing the licence).'. Article 6 1 . The animals concerned shall be imported into the Member State issuing the import licence . 2. At the time of importation, the importer shall give a written undertaking to inform the competent authority within one month of the farm or farms where the young animals are to be fattened. 3 . At the time of importation, a security of ECU 698 per tonne shall be lodged with the competent authority guaranteeing that the animals imported will be fattened in the importing Member State for a period of at least 120 days from the day of importation . 4. Except in cases of force majeure, the security shall be released only if proof is furnished to the competent authority of the importing Member State that the young bovine animals: (a) have been fattened on the farm or farms indicated pursuant to paragraph 2; (b) have not been slaughtered before the expiry of a period of 120 days from the day of importation; or (c) have been slaughtered before the expiry of that period for health reasons or have died as a result of sickness or accident. The security shall be released immediately after such proof has been furnished. However, where the time limit referred to in paragraph 2 has not been observed, the amount of the security to be released shall be reduced by: the security shall be forfeited and retained as customs duty. However, if such proof has not been furnished within 1 80 days but is produced within 18 months following the said period of 1 80 days, the amount forfeited, less 1 5 % of the security amount, shall be repaid . 6 . Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 Not later than three weeks after importation of the animals concerned, the importer shall inform the compe ­ tent authority which issued the import licence of the number and origin of the animals imported . That autho ­ rity shall forward the information to the Commission at the beginning of each month. Article 8 Import licences issued pursuant to this Regulation shall be valid for 90 days from their date of issue . However, no licences shall be valid after 30 June 1997. Article 9 1 . Animals imported under this Regulation shall be identified by:  an indelible tattoo, or  an official or officially approved earmark on at least one ear. 2. The tattoo or mark shall be so designed that a record made by the competent authority when the animal is released for free circulation can be used to establish the date on which it was put into free circulation and the identity of the importer. Article 10 The provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, subject to the provisions of this Regulation . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  15 % and by  2 % of the remaining amount for each day by which it has been exceeded. The amounts not released shall be forfeited and retained as customs duty. 5 . If the proof referred to in paragraph 4 is not furnished within 180 days from the day of importation, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1996 . For the Commission Franz FISCHLER Member of the Commission 22. 6 . 96 EN Official Journal of the European Communities No L 149/7 ANNEX Regulations referred to in Article 2(2) Commission Regulations: (a)  (EEC) No 3806/92 (OJ No L 384, 30 . 12. 1992, p . 30)  (EEC) No 733/93 (OJ No L 75, 30 . 3 . 1993, p. 11 )  (EEC) No 1622/93 (OJ No L 155, 26 . 6 . 1993, p . 44)  (EEC) No 2657/93 (OJ No L 244, 30 . 9 . 1993, p . 5)  (EC) No 336/94 (OJ No L 43, 16 . 2 . 1994, p. 7)  (EC) No 656/94 (OJ No L 82, 25 . 3 . 1994, p. 17)  (EC) No 1373/94 (OJ No L 151 , 17. 6 . 1994, p. 8 )  (EC) No 2321 /94 (OJ No L 253, 29 . 9 . 1994, p. 5) (b)  (EC) No 3171 /94 (OJ No L 335, 23 . 12 . 1994, p. 47)  (EC) No 692/95 (OJ No L 71 , 31 . 3 . 1995, p. 48)  (EC) No 1462/95 (OJ No L 144, 28 . 6 . 1995, p. 6).